Greg Abbot Attorney General
                                                                        for the State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 11, 2015

                                     No. 04-14-00791-CV

                                   Michael Thomas PAUL,
                                         Appellant

                                               v.

           GREG ABBOT ATTORNEY GENERAL FOR THE STATE OF TEXAS,
                                Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001-CI-16843
                         Honorable Michael E. Mery, Judge Presiding

                                        ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

        On January 28, 2015, we issued an opinion and judgment dismissing this appeal. On
February 10, 2015, appellant filed a motion for extension of time to file a motion for rehearing
en banc. On February 13, 2015, we issued an order granting appellant’s motion for extension of
time to file a motion for rehearing to March 16, 2015.

       On February 26, 2015, appellant filed a motion for summary judgment in this court.
Appellant’s motion for summary judgment is DENIED.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court